          Case 2:20-cr-00029-RFB-BNW Document 49 Filed 10/08/20 Page 1 of 3



 1
                                                                    OCT 8, 2020
 2

 3

 4

 5

 6
                               UNIT ED STATES DISTRICT COURT
 7                                  DIST RICT OF NEVADA

 8

 9 UNITED STATES OF AMERICA,                       2:20-CR-029-RFB-BNW

10                Plaintiff,                       Preliminary Order of Forfeiture

11         v.

12 DEMETRIUS WARE,

13                Defendant.

14         This Court finds Demetrius Ware pled guilty to Counts One and Two of a Two-
15 Count Criminal Indictment charging him in Count One with prohibited person in

16 possession of a firearm in violation of 18 U.S.C. § 922(g)(1) and 922(g)(9) and in Count

17 Two with possession of a firearm in a school zone in violation of 18 U.S.C. § 922(q)(2)(A).

                                                           47 Plea Agreement, ECF
18 Criminal Indictment, ECF No. 1; Change of Plea, ECF No. __;

19 No. 48
       __.
20         This Court finds Demetrius Ware agreed to the forfeiture of the property set forth in
21 the Plea Agreement and the Forfeiture Allegation of the Criminal Indictment. Criminal

22 Indictment, ECF No. 1; Change of Plea, ECF No. __;                        48
                                                  47 Plea Agreement, ECF No. __.
23         This Court finds, pursuant to Fed. R. Crim. P. 32.2(b)(1) and (b)(2), the United
24 States of America has shown the requisite nexus between property set forth in the Plea

25 Agreement and the Forfeiture Allegation of the Criminal Indictment and the offenses to

26 which Demetrius Ware pled guilty.

27         The following property is any firearm or ammunition involved in or used in any
28 knowing violation of 18 U.S.C. § 922(g)(1) and 922(g)(9) or any willful violation of 18
           Case 2:20-cr-00029-RFB-BNW Document 49 Filed 10/08/20 Page 2 of 3



1    U.S.C. § 922(q)(2)(A), and is subject to forfeiture pursuant to 18 U.S.C. § 924(d)(1) with 28

2    U.S.C. § 2461(c):

3                     1.   a Ruger EC9s semiautomatic 9mm handgun, bearing serial number

4                          454-58800; and

5                     2.   any and all compatible ammunition

6    (all of which constitutes property).

7           This Court finds that on the government’s motion, the Court may at any time enter

8    an order of forfeiture or amend an existing order of forfeiture to include subsequently

9    located property or substitute property pursuant to Fed. R. Crim. P. 32.2(e) and

10   32.2(b)(2)(C).

11          This Court finds the United States of America is now entitled to, and should, reduce

12   the aforementioned property to the possession of the United States of America.

13          NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND

14   DECREED that the United States of America should seize the aforementioned property.

15          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED all possessory

16   rights, ownership rights, and all rights, titles, and interests of Demetrius Ware in the

17   aforementioned property are forfeited and are vested in the United States of America and

18   shall be safely held by the United States of America until further order of the Court.

19          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the United States

20   of America shall publish for at least thirty (30) consecutive days on the official internet

21   government forfeiture website, www.forfeiture.gov, notice of this Order, which shall

22   describe the forfeited property, state the time under the applicable statute when a petition

23   contesting the forfeiture must be filed, and state the name and contact information for the

24   government attorney to be served with the petition, pursuant to Fed. R. Crim. P. 32.2(b)(6)

25   and 21 U.S.C. § 853(n)(2).

26          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any

27   individual or entity who claims an interest in the aforementioned property must file a

28   petition for a hearing to adjudicate the validity of the petitioner’s alleged interest in the

                                                      2
           Case 2:20-cr-00029-RFB-BNW Document 49 Filed 10/08/20 Page 3 of 3



1    property, which petition shall be signed by the petitioner under penalty of perjury pursuant

2    to 21 U.S.C. § 853(n)(3) and 28 U.S.C. § 1746, and shall set forth the nature and extent of

3    the petitioner’s right, title, or interest in the forfeited property and any additional facts

4    supporting the petitioner’s petition and the relief sought.

5           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a petition, if any,

6    must be filed with the Clerk of the Court, 333 Las Vegas Boulevard South, Las Vegas,

7    Nevada 89101, no later than thirty (30) days after the notice is sent or, if direct notice was

8    not sent, no later than sixty (60) days after the first day of the publication on the official

9    internet government forfeiture site, www.forfeiture.gov.

10          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a copy of the

11   petition, if any, shall be served upon the Asset Forfeiture Attorney of the United States

12   Attorney’s Office at the following address at the time of filing:

13                  Daniel D. Hollingsworth
                    Assistant United States Attorney
14                  James A. Blum
                    Assistant United States Attorney
15                  501 Las Vegas Boulevard South, Suite 1100
                    Las Vegas, Nevada 89101.
16

17          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the notice

18   described herein need not be published in the event a Declaration of Forfeiture is issued by

19   the appropriate agency following publication of notice of seizure and intent to

20   administratively forfeit the above-described property.

21          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk

22   send copies of this Order to all counsel of record.

23                   October 8
            DATED _____________________, 2020.

24

25

26                                                 RICHARD F. BOULWARE, II
27
                                                   UNITED STATES DISTRICT JUDGE

28

                                                      3
